Citation Nr: 1338143	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  06-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim.  

The Veteran testified at a Board hearing held in Washington, D.C., in February 2008, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  During the course of the hearing, the Veteran indicated that he disagreed with the June 2007 denial of his claim for a TDIU.  As this Notice of Disagreement was timely, in August 2008 the Board remanded the TDIU issue back to the RO for the issuance of a statement of the case (SOC).  

In February 2011, the Veteran and his spouse testified before a Veterans Law Judge who is no longer at the Board.  A November 2012 letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge, but he never responded to the notice and offer.  See 38 C.F.R. §§ 20.707, 20.717 (2012).  

In February 2013, the Board remanded the TDIU issue for further development.  

The Board notes that the Veteran and his new service representative have requested in a June 2013 statement and in an October 2013 brief that two implied claims - for dependency of his son and for his wife's aid and attendance - should be referred to the Agency of Original Jurisdiction (AOJ) for development.  Therefore, the Board directs that the two implied claims discussed in those documents be referred to the RO for initial adjudication.  

Finally, the Board notes that the representative, in his October 2013 brief, also has waived initial RO consideration of newly submitted evidence the Veteran submitted after the last supplemental statement of the case (SSOC) was issued in May 2013.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran is service connected for depressive disorder not otherwise specified, with a 50 percent disability rating; for migraine headaches, with a 30 percent disability rating; and for a left eye injury, with a 10 percent disability rating.  His combined evaluation totals 70 percent for the entire period of this appeal.  

2.  While the Veteran meets the criteria for a schedular TDIU, the evidence of record does not show that his service-connected disabilities prevent him from securing and following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in February 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the rating decision on appeal was issued in June 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2007 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.  

The duty to assist also has been fulfilled as medical records relevant to this matter have been requested and obtained and the Veteran was provided with thorough VA employability examinations of his three service-connected disabilities.  In this regard, the Board finds there has been substantial compliance with its February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran was provided with two Board hearings and the opportunity for another when a former judge who conducted the last hearing of record left the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board finds that the available medical and lay evidence is sufficient for an adequate determination of this claim.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

TDIU - Laws and Regulations 

In this appeal, the Veteran claims entitlement to a TDIU.  He contends that his service-connected depression and migraine headaches present a significant impairment in his ability to maintain gainful employment.  

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

Factual Background and Analysis

In this case, the Veteran is currently service connected for a depressive disorder not otherwise specified, with a 50 percent disability rating; for migraine headaches, with a 30 percent disability rating; and for a left eye injury, with a 10 percent disability rating.  His combined disability rating totals 70 percent for the entire period of the appeal and, in fact, since September 1991.  

Thus, the requirement that the Veteran have either one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher, has been met in this case.  38 C.F.R. § 4.16(a).  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

In his January 2007 and June 2013 applications for TDIU, the Veteran reported that his education extended to two years of college in business administration, but that his service-connected depressive and headache disorders prevented his substantially gainful employment.  He stated that at work full-time from 1978 to 1989 as a stock clerk with Pitt County Memorial Hospital he was always depressed, lacked motivation, and constantly had headaches.  He indicated these were the reasons why he left hospital employment.  

A signed document from Pitt County Memorial Hospital dated in March 2007 indicated that the Veteran was a food service technician there from September 1978 to October 1989.  

The record also contains information from the Social Security Administration (SSA) that the Veteran was approved for SSA disability benefits for degenerative arthritis of the left ankle and, secondarily, for depression for disability beginning in June 1989.  

During his February 2008 Board hearing, the Veteran provided testimony about three service connection claims and mentioned that he had worked post-service from 1978 to 1989 at the Pitt County Memorial Hospital.  He also submitted his written Notice of Disagreement to the rating decision currently on appeal denying his request for a TDIU.  

According to a June 2009 VA treatment record the Veteran's nonservice-connected disorders include: carpal tunnel syndrome, costochondritis, prostatitis, peptic ulcer, benign hypertension, gastroesophageal reflux disease (GERD), glaucoma, neck pain, and pain in the joint involving the ankle and foot.  

The Veteran underwent a VA examination in March 2007 of his service-connected migraine headaches.  He reported that he had recurrent headaches with his eyesight getting blurry about twice a day lasting for an hour.  He said this was sometimes totally incapacitating.  Approximately six times a month he had an attack where he had to go to bed and stay the rest of the day in a dark room to get relief.  Neurological findings were within normal limits.  Diagnosis was migraine headaches.  The fee-basis physician examiner noted that the Veteran appeared to be functioning fairly well on a daily basis but for his report of six prostrating headaches per month.  

The Veteran underwent a VA examination in March 2007 of his service-connected left eye injury.  It was noted that he had laser surgery for glaucoma in December 2005 for the right eye and in January 2006 for the left eye.  He complained of lost peripheral vision, blurry vision in the left eye, and headaches three times a week.  He reported his eye condition did not cause incapacitation, although he complained his eye drops for glaucoma kept his eyes red and caused tearing, burning, and stinging.  He said that the loss of peripheral and central vision in the left eye made driving more difficult.  Examination showed abnormal interocular pressure in the left eye, corrected far vision of the left eye as 20/50 and corrected near vision as 20/60.  There was no change in the established diagnosis of macular scar, left eye.  The fee-basis examiner noted that the Veteran's vision subjectively was blurry and distorted and he had lost his temporal field of vision in his left eye.  A central scatoma caused by the macular scar made driving more difficult.  

In April 2007 the Veteran underwent a VA mental examination of his service-connected depressive disorder.  The VA examiner noted that the Veteran reported numerous, frequent exaggerations in his depression which consisted of depressed mood, decreased energy, inability to function, difficulty sleeping, hopeless and helpless and suicidal thoughts.  It was noted that one of his children was killed in a car accident the previous year and that he had recently graduated from college.  On mental status examination, there were no signs of delusions or hallucinations or suicidal or homicidal ideation.  Axis I diagnosis was major depression and a Global Assessment of Functioning Score (GAF) of 50, indicating serious symptoms, was assigned.  The fee-basis psychiatrist examiner opined that the Veteran was not able to tolerate normal everyday stressors, but could perform his activities of daily living.  She noted that he had difficulty establishing and maintaining effective work and social relationships, but could understand simple and complex commands.  

VA treatment records in the claims file and on the Virtual VA eFolder show numerous visits to the ophthalmology clinic for eye treatment, few headache complaints, and no psychotherapy or counseling for the Veteran's depression.  Records dated in November 2006, March 2008, and June 2009 show a negative screening for depression.  

In February 2011, the Veteran and his wife testified about his TDIU claim before a Veterans Law Judge who is no longer with the Board.  They said that the Veteran worked at the Pitt County Memorial Hospital for eleven years as a stock clerk in food service after his discharge from service until he had a nervous breakdown.  He stated that was his only post-service job.  He also testified that he left that position because of his back, and migraine headaches, and carpal tunnel syndrome in his hands, and rheumatoid arthritis.  He said that he had headaches almost daily and got relief by moving into the dark.  See hearing transcript at pp. 12-15.  

The Veteran underwent several employability examinations in 2013 related to the adjudication of his TDIU claim.  The physician who examined him for employability and his service-connected left eye injury in April 2013 reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  He noted that the Veteran had 20/70 vision eccentrically in the left eye and had a macular retinal scar in the left eye.  The Veteran told the examiner that he left his job at Pitt County Memorial Hospital because of his multiple joint pains.  He specifically reported that his impaired left eye vision did not limit his ability to fulfill his duties as a supply clerk.  The VA examining physician opined that the Veteran's service-connected left eye disorder was less likely than not to preclude him from securing or following a substantially gainful occupation.  The examiner also opined that the Veteran's nonservice-connected glaucoma likewise did not preclude him from securing gainful employment.  

A VA physician's assistant reviewed the claims file and interviewed and examined the Veteran in March 2013 regarding employability and his service-connected migraine headaches and his nonservice-connected disorders.  The Veteran was cooperative throughout the examination, but the examiner noted that he provided vague details about his current headache signs and symptoms.  The Veteran told the examiner that since his last headache examination he had seven to eight headaches per month lasting an average of 30 minutes.  He took over-the-counter medication and lay down in a dark room to obtain relief.  She noted that he had prostrating attacks of migraine headaches more frequently than once per month.  However, she opined that his service-connected migraine headaches were less likely than not precluding him from securing or following a substantially gainful occupation.  She noted recent complaints of migraine headaches were responsive to prescribed and self-directed over-the-counter medications and his last clinic visit for migraine headaches had been in 2007.  Subsequent clinic notes had reported stability, or headache pain, or headaches less frequent than before.  

The same VA physician's assistant also conducted a general physical examination.  She noted that the Veteran's chronic medical and mental health conditions were consistently stable over the last 9 to 10 years with or without medical intervention.  While all of his conditions were considered chronic, she said they were not debilitating in any low intensity sedentary or physically-focused occupational setting.  She opined that his nonservice-connected medical conditions (such as GERD, carpal tunnel, multiple joint arthralgias, peptic ulcer disease, and hypertension) separately, and not in concert with service-connected disabilities, were less likely than not precluding him from securing gainful employment.  

In March 2013, the Veteran also underwent a VA mental/employability examination.  However, the VA examiner indicated that the Veteran presented with clear and unmistakable evidence of psychiatric symptom amplification and over-endorsement, intentionally produced a poor cognitive effort, and elaborated an improbable symptom history description.  The examiner felt this could not be ascribed to any other motivation other than malingering behavior.  He reported that the Veteran attempted to appear more psychiatrically disturbed and cognitively deficient than was reasonably possible, which made a determination of the severity of his disability and its functional effects impossible to reasonably ascertain without resorting to speculation.  

The VA examiner explained in great detail how he arrived at this opinion based on psychiatric tests he had administered to the Veteran that need not be repeated in this decision.  He left blank that part of the VA examination report that discussed a summary of the level of the individual's occupational and social impairment.  

The March 2013 VA mental examiner noted that it was clear that the Veteran was able to maintain a sustained period of employment at Pitt County Memorial Hospital at the same time he claimed he was still negatively affected by his psychiatric condition.  He also noted that the Veteran's psychiatric condition was not currently being treated with medication and/or psychotherapy.  He noted that the Veteran reported that he was able to independently maintain all basic and instrumental activities of daily living while in this untreated state.  The VA examiner thought it reasonable to deduce from the available evidence of record that the Veteran's current symptoms were not severe enough to significantly interfere with his daily activities.  The examiner thought employment of a repetitive nature with low demand and stress, such as stocking shelves or data entry, would be within the realm of those with basic and advanced/instrumental activities of daily living.  In the case of the Veteran, the examiner thought such would be wholly consistent with the Veteran's stated educational and prior occupational history.  

The examiner also noted that the Veteran's most recent outpatient psychiatric contact and treatment with VA was in 2005 and that he was not currently being treated medically or behaviorally.  There were no current psychiatric medications prescribed.  Notable current stressors included care for his wife and for his adult son, diagnosed with schizoaffective disorder, who had returned to the home.  

In a June 2013 typewritten statement, the Veteran indicated that he had recently been diagnosed with PTSD and prescribed Prozac.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although the Veteran contends that he could not work because of his service-connected depression disorder and his headaches, the Board finds no objective medical evidence that any of the Veteran's three service-connected disabilities, alone or in combination, render him unemployable.  Indeed, the March 2013 and April 2013 VA examiners all opined that the Veteran's service-connected disabilities did not currently prevent the Veteran from gainful employment.  

The Board acknowledges that the Veteran is in receipt of SSA disability benefits, undoubtedly has some limitations due to his service-connected disabilities, and indeed has not worked full-time since 1989.  However, limitations due to service-connected disabilities have been contemplated by the disability ratings assigned for his service-connected disorders.  The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as 70 percent disabled in combination.  However, in this case, there is no reason for the Board to conclude that the Veteran's service-connected disabilities alone or in combination produce unemployability, especially when he presented to the VA mental examiner in 2013 with symptom amplification and over-endorsement.  See also Geib v. Shinseki, No. 2012-7164, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013) (noting duty to assist does not require a single medical opinion regarding the combined impact of all service-connected disabilities).  

Based on the evidence discussed above, the record does not demonstrate that the Veteran's service-connected disabilities actually preclude him from obtaining and maintaining substantially gainful employment.  The Board has considered the Veteran's own statements that he was unable to work due to his service-connected mental and headache disorders.  It has also considered the finding of the April 2007 VA mental disorders examiner to the effect that the Veteran was not able to tolerate normal everyday stressors and had difficulty establishing and maintaining effective work relationships.  However, the preponderance of the evidence overall does not support the Veteran's contentions.  There is no medical opinion of record to support the Veteran's assertions.  While the Veteran contends that he is unable to work due solely to his service-connected depressive and headache disabilities, the evidence of record as outlined above states otherwise.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  The benefit sought on appeal is denied.  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


